By the Court:
The question presented by this record is whether a justice of the Supreme Court of the District can legally issue a writ of certiorari, after a judgment by a justice of the peace upon the verdict of a jury in a civil suit before him.
This question was decided in the negative, by this court in the case of Fitzgerald v. Leisman, ante, 6.
There the writ had been issued, and on the return thereof *587a motion was made, as was done in the case to quash the writ, which motion was sustained by this court in general term, citing the seventh amendment to the Constitution of the United States, which declares that “no fact tried by a jury shall be otherwise re-examined in any court of the United States than according to the rules of the common law.”
In that case an appeal had been refused by the justice of the peace; in the present case no appeal was asked, and the object of the writ was undoubtedly to procure a retrial of the case in this court.
This is not permissible, and the reasons are so fully stated in the case referred to that it is unnecessary to repeat them. The order appealed from must be reversed and the writ quashed.